TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00471-CV


In re John M. Sigman

D. H. a/k/a D. T., Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-11-000099, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

PER CURIAM
		This is a contempt proceeding ancillary to the appeal of D. H. a/k/a D. T.  The subject
of this proceeding is John M. Sigman, appellant's attorney.
		Appellant filed her notice of appeal on July 16, 2012, and her brief was due
September 25, 2012.  On September 28, 2012, we ordered counsel to file appellant's brief no later
than October 15, 2012.  On October 22, 2012, Mr. Sigman submitted a motion to extend the deadline
for filing appellant's brief.  Appellant's brief, however, has not been filed.
		On October 23, 2012, John M. Sigman was ordered to appear in person before this
Court on Wednesday, November 14, 2012, at 9:00 a.m., in the courtroom of this Court, to show
cause why he should not be held in contempt and have sanctions imposed for his failure to obey our
September 28, 2012, order.  This order provided that Mr. Sigman would be relieved of his obligation
to appear before this Court as ordered above if the Clerk of this Court received appellant's brief
before November 14, 2012.
		The show cause hearing was held in this Court on November 14, 2012, and Sigman
appeared as ordered.  At the time of the hearing, appellant's brief had not been filed.
		After consideration of the record and Sigman's explanation for failure to comply with
our previous orders, we specifically find that John M. Sigman is in contempt for violating this
Court's order of September 28, 2012, which was sufficiently clear and specific in its requirement that
appellant's brief was to be filed by October 15, 2012.  See Tex. Gov't Code Ann. § 21.002
(West 2004).
		John M. Sigman is hereby fined $100 payable to the Clerk of the Court of Appeals,
Third District of Texas, on or before December 14, 2012, by 5:00 p.m.  If Sigman fails to pay the
$100 fine by December 14, 2012, he shall be confined in a county jail or other lockup within the
State for a sufficient time to discharge the full amount of the fine at the daily rate allowed for
prisoners serving misdemeanor services.  See In re Miles, 55 S.W.3d 203, 204 (Tex. App.--Houston
[1st Dist.] 2001, orig. proceeding).  It is ordered that all writs and other process necessary for the
enforcement of this judgment be issued.
		We further abate this appeal and remand the cause to the district court with
instructions to appoint new counsel for appellant by November 21, 2012.  The district court shall
order the appropriate supplemental clerk's record to be prepared and forwarded to this Court no later
than December 5, 2012.
Before Chief Justice Jones, Justices Rose and Goodwin
Abated
Filed:   November 14, 2012